Citation Nr: 1437600	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  12-30 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) for on-the-job training (OJT) at the Social Security Administration (SSA) facility in Tuscaloosa, Alabama.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1986 to November 1990, and February 2002 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Education Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit sought on appeal.


FINDING OF FACT

On June 18, 2014, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he wished to withdraw his appeal of entitlement to Post-9/11 GI Bill benefits for OJT.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to Post-9/11 GI Bill benefits for OJT are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013). 

In correspondence received by VA in June 2014, the Veteran indicated that he wished to withdraw his claim of Post-9/11 GI Bill benefits for OJT.  This letter is associated with the claims file.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to this claim. 

Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The claim of entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) for on-the-job training at the Social Security Administration (SSA) facility in Tuscaloosa, Alabama, is dismissed.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


